Citation Nr: 0719104	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  01-09 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1941 to 
September 1945, including service in World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey that denied the appellant's application to 
reopen a claim of service connection for the cause of the 
veteran's death.  The appellant is the widow of the veteran, 
and she perfected a timely appeal of this determination to 
the Board.

In April 2007, the appellant testified before the undersigned 
Acting Veterans Law Judge in Washington, DC.  At the hearing, 
the appellant submitted additional evidence accompanied by a 
waiver of regional office consideration.  The Board will 
consider this additional evidence in making its decision in 
this case.

In April 2007, the Board granted the appellant's motion to 
have her case advanced on the Board's docket. 


FINDINGS OF FACT

1.  In a June 1990 rating decision, the RO denied the 
appellant's most recent prior claim of entitlement to service 
connection for cause of the veteran's death, the appellant 
did not file a Substantive Appeal, and the decision became 
final.

2.  No evidence has been added to the record since the June 
1990 rating decision that is so significant that it must be 
considered in order to fairly decide the merits of the case.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for cause of the 
veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (as in effect prior to August 29, 2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

Specific to requests to reopen, the appellant must be 
notified of both the reopening criteria and the criteria for 
establishing the underlying claim.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The Board notes that a June 2003 letter 
from the RO informed the appellant of the kind of information 
and evidence necessary to reopen her claim, including the 
information and evidence necessary for entitlement to service 
connection for the cause of the veteran's death.  
Furthermore, the Board finds that any possible defect in this 
notice is non prejudicial to the appellant.  The previous 
final denial was on the basis of there being no medical nexus 
between the veteran's death and service.  The Board notes 
that the appellant's testimony at her April 2007 focused on 
why she believed that her husband's death was medically 
related to service.  The Board further notes that the 
appellant has submitted extensive evidence which she asserts 
shows why the veteran's death was medically related to 
service.  Consequently, the record clearly shows that the 
appellant was fully aware of the basis for the prior denial 
and of what evidence was required to reopen her claim.

The VCAA states that nothing in the Act shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C. § 
5103A(f).  VA has amended its regulations to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a finally decided 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  
The rule is effective November 9, 2000, with exceptions, to 
include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

Here, the RO, in a letter dated in June 2003, provided the 
appellant with the notice required under 38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159(b), including notice that she must 
provide "new" evidence, that is evidence that must be in 
existence and submitted to VA for the first time, and 
"material" evidence, that is evidence that bears directly 
and substantially upon the issue for consideration.  The 
appellant was also furnished notice of the type of evidence 
needed in order to substantiate her claim, as well as the 
type of evidence VA would assist her in obtaining.  The 
appellant was informed that she should send to VA evidence in 
her possession that pertains to the claim, and she was 
advised of the basic law and regulations governing the claim, 
the cumulative information and evidence previously provided 
to VA (or obtained by VA on the veteran's behalf), and 
provided the basis for the decisions regarding the claim.  
The RO provided the appellant with adequate notice of the 
evidence, which was not of record, that was necessary to 
substantiate the appellant's claim, and also specifically 
informed the appellant of the cumulative information and 
evidence previously provided to VA, or obtained by VA on the 
appellant's behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice with respect to the appellant's claim 
after the initial decision in this case.  While the notice 
provided was not given prior to the first RO adjudication of 
the claim, the notice was provided by the RO well before the 
transfer and certification of the appellant's case to the 
Board.  The Board also finds that the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and observes that the appellant has 
had time to consider the content of the notice and respond 
with any additional evidence or information relevant to the 
claim.  Based on the above, the Board concludes that any 
defect in the timing of the VCAA notice is harmless error.  
See generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  To decide the appeal on these 
facts would not be prejudicial error to the appellant.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where the claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
of the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The reasoning of this 
case also applies to the matter at hand.  Despite the 
inadequate notice provided to the appellant on these latter 
two elements, however, the Board finds no prejudice in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, supra.   In this regard, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, post-service private and VA treatment reports, the 
appellant's testimony before the Board, articles and other 
treatise evidence submitted by the appellant, and multiple 
statements submitted by the appellant in support of the 
claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the appellant's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellant in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.	Application to reopen a claim of entitlement to 
service connection for 
cause of the veteran's death.

Generally, a claim that has been denied in a Board decision 
or an unappealed RO decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 511(a), 7103(c), 7104(a), 
7105(c); 38 C.F.R. §§ 20.1100; see also Hayslip v. Principi, 
364 F.3d 1321 (Fed. Cir. 2004).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Here, the Board notes that the VCAA is effective November 9, 
2000, with the exception of the amendment to 
38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  The amended definition of new 
and material evidence, codified at 38 C.F.R. § 3.156(a), is 
not liberalizing and applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629; see also Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1353 
(Fed. Cir. 2003).  It does not apply to the appellant's claim 
to reopen because she filed it at the RO prior to August 
2001.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  As defined by the regulation in effect when the 
appellant filed her application to reopen the claim, new and 
material evidence meant evidence not previously submitted to 
agency decision makers, which bore directly and substantially 
upon the specific matter under consideration, which was 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled was so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There was no requirement, however, 
that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
created a reasonable possibility that the outcome of the case 
on the merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of former section 38 C.F.R. 
§ 3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

In this case, evidence submitted after June 1990, consists of 
various articles and other treatise evidence, information and 
resume material relating to the appellant, and statements of 
the appellant laying out her contentions in this case, 
specifically that the veteran suffered tooth infections in 
service resulting in extractions and post-episodal emboli of 
bacterial endocarditis, eventually resulting in the veteran's 
untimely death from myocardial infarction in April 1958 at 
the age of 37.  None of the submissions of the appellant 
contain medical information that specifically discusses the 
veteran, his specific medical history, or how the veteran's 
death could have been caused by his service or an incident or 
disease of service origin.

Considering first the articles and treatise information 
presented by the appellant, the Board notes that general 
treatise evidence is insufficient to provide plausible 
causality.  Such generic information in a medical journal or 
treatise is too general and inconclusive to establish a 
medical nexus.  See Mattern v. West, 12 Vet. App. 222, 228 
(1999); Wallin v. West, 11 Vet. App. 509, 514 (1998); Sacks 
v. West, 11 Vet. App. 314, 316-17, (1998).  Therefore, while 
some this evidence may be new, in that is has not been 
submitted to VA on previous occasions, it cannot be 
considered "material" in that it does not bear directly and 
substantially upon the specific matter under consideration.  
In this case, none of the appellant's submissions discuss the 
veteran's specific case and whether or not he may have 
contracted endocarditis in service that may have caused his 
myocardial infarction and death 12 years later.  

In addition, the Board notes that the appellant's testimony 
and her contentions, as set forth in her submissions to VA, 
to include the results of her personal research in this case, 
are insufficient for purposes of reopening her claim.  As a 
layperson, the appellant's  assertions of medical causation 
are insufficient to reopen her claim.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  The appellant can report her 
observations, but statements as to cause, onset or claimed 
aggravation must be supported by competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  And, 
while the Board appreciates the appellant's considerable 
efforts in this regard, especially with respect to the 
research that she has engaged in over the years, the 
appellant is not qualified to offer a medical opinion.  The 
appellant has a BA and MA in English and American Literature 
and has worked as a Senior Medical Editor and Writer.  She 
has also taken medical course work.  But she is not a doctor 
or medical professional, and she has not demonstrated that 
she has the medical expertise to provide a competent medical 
opinion in this case.  

In view of the foregoing, the evidence received subsequent to 
the RO's June 1990 decision is not new and material for the 
purpose of reopening the appellant's claim.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).  There 
has been no additional evidence added to the record that 
bears on the question of service connection for cause of the 
veteran's death that can be said to bear directly and 
substantially upon the specific matter under consideration, 
e.g., the veteran's specific case, be considered to be 
neither cumulative nor redundant, or by itself or in 
connection with the evidence previously assembled be 
considered so significant that it must be considered in order 
to fairly decide the merits of the appellant's claim.  
Because the appellant has not fulfilled the threshold burden 
of submitting new and material evidence to reopen this 
finally disallowed claim, the benefit-of-the-doubt doctrine 
is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  

Having determined that no new and material evidence has been 
added to the record, the appellant's claim of service 
connection for cause of the veteran's death is denied.



ORDER

New and material evidence not having been submitted to reopen 
the claim of service connection for cause of the veteran's 
death, the appeal is denied.




____________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


